Citation Nr: 0127765	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  99-04 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left leg 
condition.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin condition.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
left leg condition and found that the veteran had not 
submitted new and material evidence sufficient to reopen the 
claims for service connection for a skin condition and 
service connection for a back condition.  

The issue of entitlement to service connection for a left leg 
disability will be the subject of the remand herein.


FINDINGS OF FACT

1.  Service connection for a skin condition was denied by a 
Board decision of October 1997.  

2.  Evidence submitted since the October 1997 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The Board most recently found in March 1991 no factual 
basis had been submitted to reopen the claim for entitlement 
to service connection for a back condition.

4.  Evidence submitted since the March 1991 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1997 Board decision denying entitlement to 
service connection for a skin condition is final.  
38 U.S.C.A. § 7104 (b) (West 1991); 38 C.F.R. § 20.1100 
(2001).  

2.  Evidence received since the October 1997 Board decision 
denying entitlement to service connection for a skin 
condition is not new and material, and the appellant's claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).  

3.  The March 1991 Board decision denying entitlement to 
service connection for a back condition is final.  
38 U.S.C.A. § 7104 (b) (West 1991); 38 C.F.R. § 20.1100 
(2001).  

4.  The March 1991 Board decision finding no new factual 
basis to reopen the claim for service connection for a back 
condition is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records showed the veteran had no 
musculoskeletal defects upon service entrance.  Tinea cruris 
was noted.  In October and November 1943, he received 
treatment for dermatitis, erythema, multiforme, acute, 
severe, of undetermined cause, on the arms, chest, face and 
neck.  On observation in December 1943, he sustained a 
generalized skin eruption of two months duration.  The 
diagnostic impression was moderately severe generalized 
seborrheic eczema of undetermined cause.  In May 1944, his 
skin was described as clear.  In February 1945, the veteran 
was seen with complaints of low back pain.  From August 1944 
to March 1945, he underwent periodic spinal puncture for 
diagnostic purposes related to his later diagnosed syphilis.  
Separation examination report indicated that the veteran's 
skin was normal and there were no musculoskeletal defects.  

In February 1962, the veteran was hospitalized for a biopsy 
of the right chin.  It was noted that a biopsy of a skin 
lesion had been performed in January 1962 and was reported as 
basal cell carcinoma of the skin.  The results of the 
February 1962 biopsy were basal cell carcinoma of the skin, 
right side of the chin.  

In January 1964, the veteran filed a claim for service 
connection for a low back condition.  

The veteran underwent VA examination in February 1964.  He 
complained that while stationed at Fort Mammoth, New Jersey, 
he developed low back pain in 1943.  Since that time, he 
claimed to suffer from recurrent episodes.  The diagnosis was 
fibromyositis, chronic, lumbar paravertebral muscles.  

By rating decision of March 1964, service connection was 
denied for both a low back condition and a skin condition.  
In May 1964, the RO received additional medical evidence from 
Rafael Coca Mir, M.D.  This medical statement indicated a 
diagnostic impression of chronic lumbar syndrome and tinea 
versicolor on the chest and arms.  

In June 1967, the veteran submitted a medical statement from 
Antonio H. Soler, M.D., which indicated, in pertinent part, 
that the veteran was examined by him for low back complaints.  
An October 1967 rating decision denied the veteran's claim 
for service connection for a low back condition.  

An undated Summary of Treatment was submitted to the RO by E. 
Pantoja, M.D.  This treatment summary revealed that the 
veteran was treated for basal cell carcinoma of the lower 
lip, invading the chin.

In July 1973, the veteran underwent a VA examination.  This 
examination showed that the veteran was diagnosed with low 
back syndrome, not a disabling condition at the time, and 
post operative status of cancer of the lip.  

In May 1984, the veteran submitted duplicate service medical 
records of acute episodes of low back pain and dermatitis.  
VA treatment records dated from October 1980 to May 1984 
dealt with conditions not here in issue.  A July 1984 rating 
decision continued to deny service connection for low back 
and skin conditions.  

In October 1986, the veteran filed a claim for entitlement to 
service connection for a skin condition.  Submitted on behalf 
of the claim were VA treatment records revealing excision of 
basal cell carcinoma.  Also included in those records was 
outpatient treatment records dated in July 1986, when the 
veteran was seen by VA complaining of a rash on his body.  In 
January 1988, the Board denied service connection for a skin 
condition.  The Board determined that basal cell carcinoma 
was not manifested during service, or within one year of 
service discharge and the veteran did not have a skin 
disorder which could be etiologically linked to his active 
military service.  

In September 1989, the veteran filed a claim for entitlement 
to service connection for a back condition.  The veteran 
submitted a duplicate copy of his service medical record 
dated February 1945, wherein he complained of low back pain.  
By rating decision of February 1990, the RO determined that 
the veteran had not submitted new and material evidence to 
reopen the claim for service connection for a low back 
condition.  A March 1991 Board decision determined that the 
veteran had not presented a new factual basis warranting an 
allowance of service connection for a low back condition.  

In July 1992, the veteran filed a claim for service 
connection for a skin condition, secondary to mustard gas 
exposure.  By rating decision of September 1995, service 
connection was denied for a skin condition, secondary to 
mustard gas exposure.  In May 1997, duplicate service medical 
records and a VA outpatient treatment record dated 
January 1987, indicating treatment for psoriasis was received 
by the Board.  In October 1997, the Board denied service 
connection for a skin disorder, claimed as secondary to 
mustard gas exposure.  The Board noted that the additional 
evidence submitted to the Board in May 1997 was cumulative 
and had been previously discussed in a February 1996 
statement of the case.  The Board found that the veteran's 
service medical records were devoid of evidence of mustard 
gas exposure; the Department of the Army, U.S. Army Chemical 
and Biological Defense Command was unable to verify the 
veteran's alleged exposure to mustard gas; and the veteran 
submitted no competent evidence that he had a skin condition 
that was related to service or due to any in-service event.  

In February 1998, the veteran filed a claim for service 
connection for his low back, leg and skin conditions.  He 
submitted a January 1987 VA examination report (previously 
submitted in May 1997) which indicated that the veteran had 
psoriasis-like lesions of the forearm.  By rating decision of 
March 1998, service connection was denied for a leg 
condition, and the RO determined that there was no new and 
material evidence submitted sufficient to reopen the claims 
for service connection for psoriasis and a back condition.  

In March 1999, the veteran testified at a personal hearing 
before a hearing officer at the RO.  The veteran stated that 
a series of spinal taps in service helped develop his back 
pain and that as a consequence of treatment for his back 
pain, he developed a left leg condition which was 
specifically related to his left knee.  He claimed that he 
continues to receive treatment for his low back.  



II.  Legal Analysis

A. Duty to Assist 

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Regulations have recently been adopted that effectuate the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This new law specifically provides that "[n]othing 
in this section shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured . . . ."  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

The final regulations implementing the VCAA likewise apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
new regulations do not apply to this claim, which was filed 
before August 29, 2001.

VA has fulfilled the notice and duty to assist requirements 
as they pertain to this particular case.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  For instance, the veteran was notified of 
the information necessary to substantiate his claim.  He  was 
informed in his notice letter of March 1998, to read the 
attached rating decision which explained why the RO reached 
the decision that it did.  He received an October 1998 SOC 
and March 2001 supplemental statement of the case indicating 
what was needed to submit new and material evidence in 
support of his skin and back claims and what was needed to 
support a favorable finding for his leg claim.  See 
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)-(b)).  Furthermore, in March 2001, the RO 
wrote to the veteran specifically to inform him of the type 
of evidence and information needed to support his claim and 
gave him the opportunity to provide the information necessary 
to locate evidence in support of his claim.  The veteran did 
not respond.  VA has no outstanding duty to inform him that 
any additional information or evidence is needed. 

The only evidence received by the RO was a duplicate VA 
examination report previously submitted to VA in support of 
the veteran's claim.  There is nothing that would suggest the 
existence of unobtained evidence that might provide 
information that could serve to reopen the finally denied 
claim.  See Graves v. Brown, 6 Vet. App. 166, 171 (1994); see 
also 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The veteran is not 
prejudiced by the Board's consideration of the claim under 
the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

B.  Back and skin conditions

When a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (West 
1991).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The evidence received subsequent to the March 1991 Board 
decision regarding the veteran's back condition and the 
October 1997 Board decision regarding the veteran's skin 
condition is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In order to determine whether new and material evidence has 
been presented on either of these issues, the Board looks to 
the last final disallowance of the claim.

The only evidence received subsequent to the March 1991 and 
October 1997 Board decisions is a duplicate copy of a VA 
outpatient treatment record submitted to the Board in 
May 1997 and testimony at a March 1999 RO hearing.  The VA 
outpatient treatment record, dated in January 1987, is 
neither new or material.  This record was previously of 
record when both the claim for the back and skin were 
adjudicated.  The treatment record is for treatment the 
veteran received for psoriasis-like lesions of the forearm.  
This outpatient treatment record has nothing to do with the 
veteran's back and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As for the veteran's skin claim, it was also of record when 
the Board last denied service connection for skin disability 
in October 1997.  Although it is regarding a skin disability, 
it is duplicative, it is unrelated to service or treatment 
therein, it provides no nexus of psoriasis in 1987 to 
service, and it is not so significant that it must be 
considered to fairly decide the merits of the claim.  
Therefore, the January 1987 VA outpatient treatment record is 
not new and material to either claim.

The veteran testified at a personal hearing before the RO in 
March 1999.  The veteran did not testify as to the skin 
disability.  The testimony the veteran provided is new as to 
the back claim, as it had never been presented before.  It is 
not material however, to the back claim, as the veteran's 
contention that he has a back disability as a result of his 
military service is neither material nor competent evidence.  
There is no evidence that he possesses the requisite medical 
knowledge to render a probative opinion on a matter requiring 
medical expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, the veteran's personal hearing 
testimony is not new and material.  

Accordingly, the Board finds that the evidence received 
subsequent to the March 1991 Board decision for the veteran's 
back disability and subsequent to the October 1997 Board 
decision for the veteran's skin condition is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for a back or skin condition.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (2001).


ORDER

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for a skin 
condition, the claim is not reopened, and the appeal is 
denied.

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for a back 
condition, the claim is not reopened, and the appeal is 
denied.


REMAND

Leg condition

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

In this case, the veteran claims that he has a left leg 
condition due to service.  He testified at a March 1999 RO 
hearing before a hearing officer that he had a left leg 
condition which occurred as a result of a series of spinal 
taps in service that resulted in back pain and subsequently 
resulted in a left leg disability.  He testified generally 
that he cannot remember where he has been treated for his 
claimed disabilities, but that he had recently been treated 
at the VA satellite outpatient clinic in Mayaguez, Puerto 
Rico, for his left leg, and specifically his left knee.  

VA treatment records are a constructive part of the record.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Although 
the veteran did not respond to the RO's letter asking him to 
provide information sufficient to permit the RO to help him 
develop his claim, the RO was already on notice that the 
veteran claimed to have treatment for a left leg (knee) 
disability at the VA clinic.  Accordingly, in order to insure 
informed appellate review, the RO should request all of the 
veteran's treatment records from the VA satellite clinic in 
Mayaguez.  As the most recent VA treatment record in the 
claims file is dated in January 1987, the RO should request 
all of the veteran's treatment records from January 1987 to 
the present.

If the evidence reflects that the veteran does have a current 
left leg or left knee disability, the RO should schedule him 
for a VA examination for purpose of obtaining a medical 
opinion as to the likelihood that the disorder is related to 
active military service, including spinal punctures.

Accordingly, the case is remanded for the following:

1.  Request all outpatient treatment 
records for the veteran, from January 
1987 to the present, from the VA 
satellite clinic in Mayaguez.  Associate 
all records with the claims file.

2.  Review the claims file and any 
outpatient treatment records received.  
If the evidence indicates that the 
veteran has a current left leg (knee) 
disability, schedule him for an 
appropriate VA examination for an opinion 
as to whether it is at least as likely as 
not that any current left leg (knee) 
disability is related to any disease or 
injury shown in the veteran's service 
records, including the spinal punctures 
in 1944 and 1945.  The examiner should 
review the claims file and provide a 
medical rationale for the opinion.

3.  Determine whether any additional 
notice or assistance is required under 
the VCAA, 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159)).  
Correct any deficiencies prior to 
readjudicating the claim.

4.  Readjudicate the claim.  If it 
remains denied, prepare a supplemental 
statement of the case and provide it to 
the veteran and his representative.  
Allow an appropriate period for response.

Thereafter, the case is to be returned to the Board.  The 
veteran need take no action until further informed.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

